DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. The following are reasons for allowance.
Regarding claim 1, Gornick et al. (DE 102006020799 B4, hereinafter “Gornick”) teaches an actuator (Fig. 1, 1) comprising: 
a rotor (Fig. 2, 14) comprising a permanent magnet (Fig. 2, see arced magnets on 14) (“In an electromechanical locking device of the type mentioned at the outset, the drive motor is, according to the invention, a brushless DC motor with a stator that has coils and a rotor that
has permanent magnets”, [0011]); 
a stator that at least partially surrounds the rotor (Fig. 2, 12); 
a plurality of electromagnets (Fig. 2, 13) coupled to the stator that are configured to apply magnetic force to the permanent magnet to rotate the rotor; 
a first lock (Fig. 1, 7) that can be controlled to move in and out of contact with a different rotor (Fig. 1, 3) to prevent or allow rotation of rotor 3 (“If a locking pin 7 is moved up to the steering column 3 in such a way that it engages in one of the locking grooves 6, the steering column 3 can no longer be rotated. This position of the locking pin 7 is thus referred to as the locking position. When the locking pin 7 is moved away from the steering column 3 in the direction of the arrow 8, the locking pin 7 leaves one of the locking grooves 6, which enables the steering column 3 to rotate”, [0021]).

    PNG
    media_image1.png
    373
    428
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    415
    media_image2.png
    Greyscale

Gornick et al. does not teach: 1) wherein the rotor that the lock contacts is the same rotor that electromagnetically interacts with the stator, or 2) the biasing arrangements of the claim, or 3) two different locks acting on the same rotor.
Mastrocola (US 20190331174 A1) teaches where the rotor (Fig. 2, 34) that the clutch (Fig. 2, 50) makes and breaks contact with is the same rotor that electromagnetically interacts with the stator (Fig. 2, 42) (Fig. 2, coils 40A and 40B of the stator electromagnetically interact with coils Fig. 2, 30A and 30B of the rotor).  
Mastrocola also teaches wherein the actuator works by either using a signal to move the lock (Fig. 2, 50) away from the rotor (Fig. 2, 34) or a signal to move the lock towards the rotor (“At least one spring 58 provides a bias force to the armature plate 54. In the example of FIG. 2, the spring(s) 58 are tension springs that provides a bias force that biases the armature plate 54 away from the clutch body 34 (a “power off—disengaged” configuration). The magnetic field from the at least one field winding 36 resists the bias force and causes the armature body 50 to engage the clutch body 34. In another example, the spring(s) 58 are compression springs that provides a bias force that biases the armature body 50 towards the clutch body 34 (a “power off—engaged” configuration), and the magnetic field from the at least one field winding 36 causes the armature body 50 to disengage from the clutch body 34”, [0019]-[0020]). 


    PNG
    media_image3.png
    688
    975
    media_image3.png
    Greyscale


Moore et al. (US 9783288 B1, hereinafter “Moore”) teaches an electromagnetic actuator where two different locks act on the same stator (Fig. 3B, 302 and 304 both act on stator 200 labeled in Fig. 2A).

    PNG
    media_image4.png
    361
    490
    media_image4.png
    Greyscale

	No combination of these three prior art references teaches wherein the rotor that the claimed lock mechanism contacts is the same rotor that electromagnetically interacts with the stator. Therefore, the prior art fails to teach this limitation, in the context of all the other limitations of the claim. 
	Independent claims 9 and 16 contains similar limitations to those discussed in claim 1. All other claims are allowable by virtue of their dependence on one of these three independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834